Plaintiffs in error, R.W. Spencer and R.H. Spencer, were jointly tried and convicted in the county court of Tulsa county, Okla., of the offense of unlawfully manufacturing intoxicating liquor, to wit, corn whisky, and punishment fixed as to each as above indicated. Judgment against each defendant was rendered in accordance with the verdicts on the 17th day of May, 1922. Petition in error with case-made attached was filed in this court on the 15th day of September, 1922. *Page 420 
The Attorney General has filed a motion to dismiss this appeal on the ground that the same was not taken within the time allowed by statute for taking appeals in misdemeanor cases. Section 2808, Compiled Statutes 1921.
The maximum time allowed by said statute for taking an appeal to this court in misdemeanor cases, where proper order by the trial judge is made, is within 120 days after the rendition of the judgment appealed from. The appeal in this case was not lodged in this court until the 121st day after rendition of the judgment. The court has acquired no jurisdiction of the appeal, and the same is therefore dismissed and cause remanded to the trial court, with directions to cause the judgment to be carried into effect.